Title: To James Madison from John Gavino, 31 October 1801 (Abstract)
From: Gavino, John
To: Madison, James


31 October 1801, Gibraltar. No. 75. Reports that Spanish shore batteries fired on American merchant vessels on 19 and 27 Oct., killing one sailor. Has written formal reports to Commodore Dale, who witnessed second attack, and to Humphreys. Notes that Dale and the Philadelphia will sail on first good wind to convoy merchant vessels in the Mediterranean, leaving the Essex to guard Tripolitan cruisers. In postscript, expresses hope that the restoration of peace will end “disagreeable events.”
 

   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.


   No dispatches from Gavino bearing the numbers 73 and 74 have been found. Gavino’s no. 72 was dated 21 Sept. 1801.


   A full transcription of this document has been added to the digital edition.
